--------------------------------------------------------------------------------

Exhibit 10.08
 
EXECUTION COPY
 
BVI SUBSIDIARIES GUARANTY
 
(by BVI Subsidiaries of ONE Bio, Corp.)
 
This BVI SUBSIDIARIES GUARANTY (this “Guaranty”), dated January 8, 2010, made by
Elevated Throne Overseas, Ltd., a British Virgin Islands company (“Throne”) and
Supreme Discovery Group, Ltd., a British Virgin Islands company (“Supreme” and
jointly and severally with Throne, the “Guarantors”), in favor of each of the
individuals and entities listed or to be listed on Schedule 1 attached to this
Agreement (each a “Purchaser,” and collectively, the “Purchasers”).
 
PRELIMINARY STATEMENT.  The Purchasers have agreed to accept convertible
promissory notes (as amended, supplemented or restated from time to time, the
“Notes”) of even date herewith in the aggregate principal amount of up to
$3,000,000 from ONE Bio, Corp., a Florida corporation and an indirect parent and
principal stockholder of the Guarantors (the “Obligor”), which Notes may be
secured now or in the future by certain collateral pursuant to one or more
Pledge and Security Agreements by the Obligor and by other subsidiaries of the
Obligor (as further amended, supplemented or restated, the “Security Agreements”
and together with the Notes and any and all other present and future related
documents or agreements, the “Purchase Documents”).  The borrowings under the
Notes will confer direct economic benefit upon the Guarantors and their direct
and indirect wholly-owned or controlled subsidiaries. It is a condition
precedent to the Purchasers agreeing to make the loan evidenced by the Notes
that the Guarantors shall have executed and delivered this Guaranty.
 
NOW, THEREFORE, in consideration of the premises and in order to induce the
Purchasers to accept the Notes, the Guarantors hereby agree as follows:
 
SECTION 1.          Guaranty.  The Guarantors hereby, jointly and severally,
unconditionally guarantee the punctual payment and performance when due, of all
amounts due and to become due from the Obligor under the Purchase Documents,
whether at stated maturity, by acceleration, or otherwise, including principal,
interest, late charges, fees and expenses (such obligations being the
“Obligations”), and agree to pay any and all expenses incurred by the Purchasers
in enforcing any rights under this Guaranty.  The foregoing notwithstanding, as
long as there has not been an occurrence of an Event of Default (as defined in
the Secuirty Agreements), this Guaranty shall not prohibit or prevent either of
the Guarantors from distributing to their direct parent companies cash as
dividends, repayment of inter-corporate loans and/or management fees to pay
their operating expenses.
 
SECTION 2.          Guaranty Absolute.  The Guarantors guarantee that the
Obligations will be paid and performed strictly in accordance with their
respective terms, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Purchasers with respect thereto.  The liabilities of the Guarantors under this
Guaranty  shall be absolute and unconditional irrespective of:
 
(a)          any lack of validity or enforceability of the Obligations or any
agreement or instrument relating thereto;
 
 
 

--------------------------------------------------------------------------------

 
 
(b)          any change in the time, manner or place of payment of, or in any
other term of, all or any of the Obligations, or any other amendment or waiver
of or any consent to departure therefrom;
 
(c)          any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Obligations;
 
(d)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, the Obligor in respect of the Obligations or
the Guarantors in respect of this Guaranty, or
 
(e)          the insolvency, bankruptcy or other adverse change in the financial
condition or prospects of the Obligor.
 
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Obligations is rescinded or must
otherwise be returned by the Purchasers upon the insolvency, bankruptcy or
reorganization of the Obligor or otherwise, all as though such payment had not
been made.
 
SECTION 3.          Waiver.  The Guarantors hereby waive promptness, diligence,
notice of acceptance and any other notice with respect to any of the Obligations
and this Guaranty and any requirement that the Purchasers exhaust any right or
take any action against the Obligor or any other person or entity or any
collateral.
 
SECTION 4.          Subrogation.  The Guarantors will not exercise any rights
which they may acquire by way of subrogation under this Guaranty, by any payment
made hereunder or otherwise until all the Obligations shall have been paid in
full.  If any amount shall be paid to the Guarantors on account of such
subrogation rights at any time when all the Obligations shall not have been paid
in full, such amount shall be held in trust for the benefit of the Purchasers
and shall forthwith be paid to the Purchasers to be credited and applied upon
the Obligations, whether matured or unmatured, in any order which it may, in its
discretion, elect.  If (i) the Guarantors shall make payment to the Purchasers
of all or any part of the Obligations and (ii) all the Obligations shall be paid
in full, the Purchasers will, at the Guarantors’ request, execute and deliver to
the Guarantors appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Guarantors of an interest in the Obligations resulting from such payment by
the Guarantors.
 
SECTION 5.          Consent to Jurisdiction.  (a)  The Guarantors hereby
irrevocably submit to the jurisdiction of any New York State or Federal court
sitting in New York County in any action or proceeding arising out of or
relating to this Guaranty, and the Guarantors hereby irrevocably agree that all
claims in respect of such action or proceeding may be heard and determined in
such New York State or Federal court.  As an alternative method of service, the
Guarantors irrevocably consent to the service of any and all process in any such
action or proceeding by the mailing of copies of such process to the Guarantors
at the address specified in Section 9 hereof.  The Guarantors agree that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           Nothing in this Section shall affect the right of the Purchasers
to serve legal process in any other manner permitted by law or affect the right
of the Purchasers to bring any action or proceeding against the Guarantors or
their property in the courts of any other jurisdictions.
 
SECTION 6.           Representations and Warranties.
 
(a)           The Guarantors hereby represent and warrant to the Purchasers as
follows:
 
(i)          the each of them is duly organized and validly under the laws of
the British Virgin Islands and has full power and authority to execute and
deliver this Guaranty and any related documents and to perform its obligations
hereunder.
 
(ii)         the execution, delivery and performance of this Guaranty and all
related documents has been duly and validly authorized by all necessary action
and no additional authorization or consent is or will be required.
 
(iii)        the execution, delivery and performance of this Guaranty and all
related documents do not and will not (A) violate any provision of the
organizational documents of any Guarantor, (B) conflict with or result in a
breach of or a default under any agreement or contract to which the Guarantor is
a party and (C) violate or result in a breach or a default under any federal,
state or local law, ordinance or regulation applicable to it or its business.
 
(b)           The Guarantors each hereby further represent and warrant to the
Purchasers that this Guaranty and all related documents, when executed and
delivered by them, will constitute valid and legally binding obligations of the
Guarantors enforceable against them in accordance with their respective terms,
subject to any bankruptcy, insolvency or other laws relating to creditors rights
generally and to equitable principles.
 
SECTION 7.           Transfer Restrictions. In addition to the guarantees made
hereunder by the Guarantors, each of Throne and Supreme agrees not to transfer,
pledge or encumber its equity interest in Fujian Green Planet Bio-Engineering,
Co., Ltd, a PRC Wholly Foreign-Owned Enterprise, and Fujian United Bamboo
Technology Company, Ltd, a PRC Wholly Foreign-Owned Enterprise, respectively.
 
SECTION 8.           Amendments, Etc.  No amendment or waiver of any provision
of this Guaranty nor consent to any departure by the Guarantors therefrom shall
in any event be effective unless the same shall be in writing and signed by the
Purchasers and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 9.           Addresses for Notices.  All notices and other
communications provided for hereunder shall be in writing and, if to the
Guarantors delivered to them at the addresses set forth in the Notes, if to the
Purchasers, delivered to them at 100 Executive Drive, Suite 330, West Orange, NJ
07052, Attn.: Udi Toledano, or as to each party at such other address as shall
be designated by such party in a written notice given in accordance with the
provisions hereof.  All such notices and other communications shall be given by
hand or personal delivery, by a nationally recognized overnight delivery service
or by certified mail return receipt requested and shall be effective upon
receipt or refusal.  Counsel for a party or any authorized representative may
give any notice on behalf of such party.
 
SECTION 10.         No Waiver; Remedies.  No failure on the part of the
Purchasers to exercise, and no delay in exercising, any right hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right hereunder preclude any other or further exercise thereof or the exercise
of any other right.  The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
SECTION 11.         Continuing Guaranty.  This Guaranty is a continuing guaranty
and shall (a) remain in full force and effect until payment in full of the
Obligations and all other amounts payable under this Guaranty, (b) be binding
upon the Guarantors, their successors and assigns, and (c) inure to the benefit
of and be enforceable by the Purchasers and their successors, transferees and
assigns.
 
SECTION 12.         Joint and Several Liability.  If the Guaranty is executed by
two or more parties, they shall be jointly and severally liable hereunder, and
the word “Guarantors” wherever used herein shall be construed to refer to the
undersigned or any one or more of them; and this Guaranty shall not be revoked
or impaired as to any one or more of such parties by the death of any of the
others or by the release of any liabilities hereunder of any one or more of such
parties.
 
SECTION 13.         Governing Law.  This Guaranty shall be governed by, and
construed in accordance with, the laws of the State of New York of the United
States.
 
 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty as of the date first above written.
 

 
GUARANTORS:
         
ELEVATED THRONE OVERSEAS, LTD.
         
 
By:
        Name:        Title:   

       
SUPREME DISCOVERY GROUP, LTD.
         
 
By:
        Name:        Title:              PURCHASER:          
Udi Toledano
 

 
 
5

--------------------------------------------------------------------------------

 
 
Schedule 1


Purchasers:


1. Udi Toledano
 
 
6